DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 10/18/19 has been considered and placed of record.  The initialed copy is attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “second holding bracket is adjustable movable relative to the second holding bracket” is confusing since it is moving relative to itself?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (US 2004/0137983) in view of Strommen (US 2013/0324035).
Re claim 1, Kerr discloses a game controller (fig 3 or fig 7) coupled to a mobile device (fig 1) having a power source 312, the controller having a retract and extended configuration (fig 7; knuckles 714a/b rotated the hinge portions 0-135 degrees; para 68) comprising a first controller portion having one or more game control inputs (i.e. left side of the controller; inputs 705,707,709), a second controller portion having one or more game control inputs (i.e. right side of the controller; inputs 711,713), a charging unit 801 (i.e. charging circuit 809) coupled to the first and second controller portions, the charging unit sized to receive the mobile unit (fig 6 or fig 9).  However Kerr does not disclose the charging unit being a wireless or an inductive charger.  
Strommen mobile device teaches the use of inductive charging for its mobile computing device.  Strommen teaches an interface device 312 with keyboard controller 838 having a slot for receiving a mobile device 208 being placed in proximity to the inductive charging pad (para 45-46).  It would have been obvious to have modified the charging slot of Kerr with the teaching of an inductive charging slot of Strommen in order to ensure the proper connection of power without the use of a connecting plug.  Moreover, Kerr game controller was filed in 2003, many years before the realization of 
Re claim 2, Kerr or Strommen does not explicitly disclose the interior of the controller housed a charging unit.  It is inherent to have both Kerr and Strommen to house a charging unit inside its respective cavity shell.  Moreover, all electronics are housed within the shell of both devices.
Re claim 3, Strommen discloses charging pads to inductively charging a mobile device placed thereon.  It is inherent inductive power transfer circuit have a primary coil on the charger side and a secondary coil on the charging device or mobile device side in order to inductively transfer power therebetween.
Re claims 11 and 12, Kerr discloses a stand assembly (fig 7 and fig 9) includes a first holding bracket and a second holding bracket to define a holding region to secure the mobile device (i.e. fig 7 and 9 both show brackets (unlabeled rods) rise from the knuckle hinges to hold the mobile device).
Re claim 13, as far as understood, the Examiner assumes that the limitation is meant “the first bracket is movable relative to the second bracket.”  The unlabeled rods moved with each other between 0 degrees and 135 degrees.  Para 68.
	Re claim 14, Kerr discloses a charging unit (fig 4) coupleable to a game controller (fig 6 or fig 9) to charge the battery of the mobile device (fig 1), the charging unit having a housing compartment 302 (fig 1), a first rail and second rail (fig 7 and fig 9 shows extended rods to couple to a device (fig 9)).  Kerr does not disclose an inductive charging apparatus to charge the battery of the mobile device.  

Re claims 15-18, Strommen discloses charging pads to inductively charging a mobile device placed thereon; and external power source 312,316.  It is inherent inductive power transfer circuit have a primary coil or first charging interface on the charger side and a secondary coil or second charging interface on the charging device or mobile device side in order to inductively transfer power therebetween.
	Re claim 19, Kerr in view of Strommen does not disclose or teach a cover guard to secure the mobile device.  Having a cover guard to shield and protect the mobile device would prevent damage to the mobile device.  It would have been obvious to have included a cover sized to protect the mobile device in order to prevent the mobile device from coming loose during active play with the controller.




Allowable Subject Matter
Claims 4-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiraishi et al. (US 6,809,724) teaches a portable display having 3 controllers to control the display.
Behzadi et al. (US 10,951,043) teaches a device having a mobile device wirelessly charged therein wherein the device having left and right functions.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.



/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087